Citation Nr: 1708909	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a right shoulder injury.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1958 to May 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for a right shoulder injury, right knee injury, high blood pressure, and diabetes mellitus.

In April 2013 correspondence, prior to his appeal being certified to the Board, the Veteran withdrew his claims for service connection for a right knee injury and high blood pressure.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

In his June 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In October 2015, the Veteran was notified that he was scheduled for a Travel Board hearing in December 2015 at the Boston RO.  Prior to the hearing, the Veteran called to postpone the hearing, and requested that it be rescheduled at the Hartford RO.  In October 2016, the Veteran was notified that his hearing was rescheduled for November 2016, again at the Boston RO.  Prior to the hearing, the Veteran again requested that it be postponed and rescheduled at the Hartford RO.  There is no indication the Veteran's hearing has been rescheduled at his preferred location, therefore, he still must be provided an opportunity to testify at a hearing before a member of the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board at the RO in Hartford, Connecticut.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016). 


